DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Objections	3
III. Claim Rejections - 35 USC § 112	3
A. Claims 1-9, 11, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
1. Claim 1	3
2. Claim 11	3
3. Claim 14	4
IV. Double Patenting	4
A. Claims 16-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14-18, respectively, of prior U.S. Patent No. US 10,930,603.	5
B. Claims 10-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 and 13, respectively, of U.S. Patent No. 10,930,603.	6
V. Claim Rejections - 35 USC § 103	7
A. Claims 1, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-060909, as evidenced by US 2016/0173803 (collectively “Fukuoka”), and in view of US 6,462,423 (“Akram”).	7
VI. Allowable Subject Matter	15
A. Claims 2-5	15
B. Claims 7-8	16
Conclusion	18


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Objections
Claim 18 is objected to because of the following informalities: 
Add a period to the end of claim 18 for correct punctuation.
Appropriate correction is required.

III. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 1-9, 11, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
1. Claim 1
Claim 1 recites the limitation “the insulating material” in 14.  There is insufficient antecedent basis for this limitation in the claim.  It is presumed that Applicant intends, instead, “the electrically insulating material”, which finds antecedent basis in line 12.
Claims 2-9 are rejected for including the same in definite feature by depending from claim 1.

2. Claim 11
Claim 10 reads in pertinent part,
a first continuous ground shielding layer formed in the first semiconductor device so as to extend laterally over the active device and isolate a first metal layer from a second metal layer contained in the first semiconductor device, except where one or more conductive via structures couple the first and second metal layers.
Claim 11 reads,
11. The semiconductor package of claim 10, further comprising a first conductive via structure extending from a top surface of the first metal layer to a top surface of the inter fan-out layer, wherein the second conductive via structure is insulated from the ground shielded transmission path and is conductively coupled to the active device.
First, it is unclear whether the “a first conductive via structure” of claim 11 is one of the “one or more conductive via structures” of claim 10.
Second, claim 11 recites the limitation “the second conductive via structure” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is presumed that Applicant means, instead, “the first conductive via structure”, which has antecedence in lines 1-2 of claim 11.

3. Claim 14
Claim 14 recites the limitation “the second ground shielding structure” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

IV. Double Patenting
Statutory: A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added).  Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

A. Claims 16-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14-18, respectively, of prior U.S. Patent No. US 10,930,603. 
This is a statutory double patenting rejection.  Instant claims 16-20 are verbatim duplicates of issued claims 14-18 of the ‘603 patent with the exception that instant claim 17 uses the terms “a first conductive via structure” and “the first conductive via structure”, while corresponding claim 15 of the ‘603 patent uses the terms “a second conductive via structure” and “the second conductive via structure”, which is a distinction without a difference, in the context of the respective claims of each of the Instant Application and the ‘603 patent. 

Nonstatutory: The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

B. Claims 10-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 and 13, respectively, of U.S. Patent No. 10,930,603. 
Although the claims at issue are not identical, they are not patentably distinct from each other because each of instant claims 10-13 and 15 is merely broader than each of the respective claims 7-10 and 13 of the ‘603 patent by omission of selected features.

V. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-060909, as evidenced by US 2016/0173803 (collectively “Fukuoka”), and in view of US 6,462,423 (“Akram”).
The pre-grant application publication, US 2016/0173803, is being used as the translation for JP 2015-060909.  As such, all citations to Fukuoka are from the US publication.
Claim 1 reads,
1. A semiconductor package, comprising: 
[1] a first semiconductor device; 
[2] a second semiconductor device including a continuous ground shielding, 
[3a] wherein the continuous ground shielding comprises 
[3b] a horizontal conductive material disposed in each via layer of the second semiconductor device and 
[3c] a vertical conductive material disposed in each metal layer of the second semiconductor device; and 
[4a] a ground shielded transmission path coupling the first semiconductor device to the second semiconductor device, the ground shielded transmission path comprising: 
[4b] at least one signal path extending longitudinally between a first end and a second end, the at least one signal path including an electrically conductive material; 
[4c] a first insulating layer disposed over the signal path longitudinally between the first end and the second end, 
[4d] wherein the first insulating layer includes an electrically insulating material; and 
[5a] a ground shielding layer disposed over the insulating material longitudinally between the first end and the second end of the signal path, 
[5b] wherein the ground shielding layer includes an electrically conductive material, and 
[5c] wherein each of the continuous ground shielding and the ground shielding layer are coupled to ground.  

With regard to claim 1, Fukuoka discloses, generally in Figs. 1-3,
1. A semiconductor package, comprising: 
[1] a first semiconductor device 31 [¶¶ 27-29]; 
[2] a second semiconductor device 32 including a continuous ground shielding  [i.e. the wiring 324 in wiring layer 323 connected between the ground potential within the “second device manufacturing region 322 of the second semiconductor chip 32” (¶ 51, infra) and mesh shield 332 shown in Figs. 2 and 3], 
[3a] wherein the continuous ground shielding [i.e. 324 connected to 332 (supra)] comprises 
[3b] a horizontal conductive material disposed in … via layer of the second semiconductor device 32  [i.e., in Fig. 3, the horizontally-extending portion of wiring 324 connected to shield portion labeled 332a is directly adjacent to a vertically-extending—and therefore a “via layer”—portion of 324 connected to 331, which is therefore a portion of the overall signal path between the first 31 and second 32 semiconductor devices]  and 
[3c] a vertical conductive material disposed in … metal layer of the second semiconductor device  [i.e., in Fig. 3, the vertically-extending portion of wiring 324 directly connected to 322 and indirectly connected to shield portion labeled 332a is directly adjacent to a horizontally-extending—and therefore a “metal layer”—portion of 324 connected to 331, which is therefore a portion of the overall signal path between the first 31 and second 32 semiconductor devices]; and 
[4a] a ground shielded transmission path 331/332 [¶¶ 45-54] coupling the first semiconductor device 31 to the second semiconductor device 32, the ground shielded transmission path 331/332 comprising: 
[4b] at least one signal path 331 extending longitudinally between a first end  [top side of the “connection region 33” (¶ 40), i.e. the claimed “inter fan-out layer: (infra)]  and a second end  [bottom side of the “connection region 33”], the at least one signal path 331 including an electrically conductive material  [¶ 46]; 
[4c] a first insulating layer [“insulating member” (¶ 47) shown but not labeled] disposed over the signal path 331 longitudinally between the first end and the second end  [¶ 47: “In FIG. 2, spaces that are present between the shield 332 and the bumps 331 are filled with an insulating member, such as resin or an adhesive.”], 
[4d] wherein the first insulating layer  [“insulating member”]  includes an electrically insulating material [i.e. “resin or adhesive” (id.)]; and 
[5a] a ground shielding layer 332 disposed over the [electrically] insulating material [i.e. “resin or adhesive” (id.)] longitudinally between the first end and the second end of the signal path 331, 
[5b] wherein the ground shielding layer 332 includes an electrically conductive material [¶ 46], and 
[5c] wherein each of the continuous ground shielding and the ground shielding layer 332 are coupled to ground.  

With regard to feature [5c] of claim 1, Fukuoka states,
[0046] Electric potentials (hereinafter referred to as “fixed electric potentials”) with constant values are provided within the first semiconductor chip 31 and the second semiconductor chip 32.  A shield 332 is a noise shielding layer that is connected to a fixed electric potential (for example, the ground) of at least one of the first semiconductor chip 31 and the second semiconductor chip 32.  …
[0051] As illustrated in FIG. 2, the shield 332 is manufactured at positions where the bumps 331 are sandwiched (the bumps 331 are surrounded) as can also be understood by looking at the sectional view of the semiconductor device 3 as seen from a direction in which the first semiconductor chip 31 and the second semiconductor chip 32 are stacked. As described above, the shield 332 is connected to, for example, the fixed electric potentials, such as the ground, within the manufactured semiconductor chips.  More specifically, the shield 332 is connected to the fixed electric potentials within the first device manufacturing region 312 of the first semiconductor chip 31 and the second device manufacturing region 322 of the second semiconductor chip 32. In FIG. 3, a central shield 332b is connected to the fixed electric potential [“such as ground” (supra)] within the first device manufacturing region 312 of the first semiconductor chip 31 [by means of wiring 314; ¶ 50].  A case where shields 332a and 332c at both ends are respectively connected to fixed electric potentials [“such as ground” (supra)] within respective second device manufacturing regions 322 of the second semiconductor chip 32 [by means of wiring 324; ¶ 50] is illustrated.
(Fukuoka: ¶¶ 46 and 51; emphasis added)
Thus the grid or mesh shield 332, shown in overhead (Fig. 2) and in cross-section (Fig. 3), is physically and electrically connected to the ground potentials in the respective first 312 and second 322 “device manufacturing regions” of each of the first 31 and second 32 semiconductor devices by means of the respective wiring layers 314 and 324.  As such, each of the wirings 314, 324 and the mesh shield 332 are all at ground potential, as required by feature [5c].  
Thus, the only features not taught in Fukuoka are that (1) each of the via layers of the second semiconductor device includes horizontal conductive material of the continuous ground shield and (2) each of the metal layers of the second semiconductor device includes vertical conductive material of the continuous ground shield, or as claimed
[3a] wherein the continuous ground shielding comprises 
[3b] a horizontal conductive material disposed in each via layer of the second semiconductor device and 
[3c] a vertical conductive material disposed in each metal layer of the second semiconductor device.
Akram, like Fukuoka, teaches a semiconductor device having a ground shielded signal path.  Akram’s Figs. 8-10 show various embodiments of a ground plane and a signal path.  Fig. 8 of Akram shows the ground plane 76 between the semiconductor die 68 and the signal path 78, 82 (Akram: col. 6, line 45 to col. 7, line 38).  Fig. 9, by contrast, shows the ground plane 302 above to signal path 306 (Akram: col. 7, lines 39-63).  Fig. 10 is a combination of the embodiments shown in Figs. 8 and 9, therefore including ground planes 402, 404 both below 402 and above 404 the signal path 408.  The ground plane 76, 320, 402/404 includes both horizontal  and vertical portions.  In regard to the ground plane, Akram states:
FIG. 8 is a cross-sectional view of a flip-chip semiconductor device 56, such as that shown in FIG. 3, having at least one ground plane 76 according to a first embodiment of a second aspect of the present invention.  The ground plane 58 [sic; should be 76] is included among the flip-chip semiconductor device layers 60 to provide a reference basis for matching impedance, and isolate each of the signal lines 62, 64 and 66 from the electromagnetic and electrostatic fields emanating from adjacent signal lines and circuitry.  … Selected portions of the ground plane 76 are then defined, for example, using well known photolithographic techniques and etched to form vias 78.  This etching is performed, for example, using a solution consisting of nitric and phosphoric acids.
(Akram: col. 6, lines 45-65; emphasis added)
By placing the ground plane 302 above the electrical interconnect layer 306, the ground plane 302 isolates the signal lines 309, 310 and 312, each of substantially equal length, from circuitry on a substrate such as a printed wiring board to be coupled to the flip-chip semiconductor device 300.
(Akram: col. 7, lines 47-52; emphasis added)
FIG. 10 is a cross-sectional view of a portion of a flip-chip semiconductor device 112 [400] having at least two ground planes 116 [402] and 118 [404] according to a third embodiment of the second aspect of the present invention.  This third embodiment combines the first and second embodiments in that there are two ground planes 116 [402] and 118 [404].  By placing a ground plane 116 [402] between the active surface 114 [406]  of the semiconductor device 112 [400] and the electrical interconnect layer 120 [408], and a ground plane 118 [404] between the electrical interconnect layer 120 [408] and the outer surface 115 [410] of the semiconductor device 112 [400], the electrical interconnect layer 120 [408] and corresponding signal lines 122 [412], 124 [414] and 126 [416], each of substantially equal length, are isolated from both the active circuitry on the semiconductor die 128 [418] and from any circuitry on a substrate such as a printed wiring board to be coupled to the flip-chip semiconductor device 112 [400].
(Akram: col. 7, line 64 to col. 8, line 12; emphasis added)
Note that, although the reference characters recited in the paragraph describing Fig. 10 do not match those actually shown in the Fig. 10, the description, including that which is shown in Figs. 8 and 9, makes clear that the reference characters could only be interpreted as shown in square brackets. 
Still further, Akram states that the ground shielded circuit applies to multi-level interconnect wherein the ground plane formed between each layer of interconnect, stating in this regard,
It is also contemplated and will be understood by one of ordinary skill in the art that while only a single electrical interconnect layer has been shown and described with respect to each of the embodiments herein, two or more electrical interconnect layers may be formed, each separated from other conductive layers by a dielectric layer or two dielectric layers and a ground plane using similar methods well known in the art.
(Akram: col. 8, lines 21-28; emphasis added)
Thus, Fig. 10 of Akram teaches features [3a]-[3c] of claim 1, as follows:
[3a] wherein the continuous ground shielding 402, 404 comprises 
[3b] a horizontal conductive material disposed in each via layer [vertically-extending parts of 408] of the second semiconductor device 418 and 
[3c] a vertical conductive material [i.e. connection between 402 and 404] disposed in each metal layer [horizontally-extending portions of 408] of the second semiconductor device 418.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the continuous ground shielding of Fukuoka as in Akram, i.e. to have 
[3b] a horizontal conductive material disposed in each via layer [vertically-extending parts of 408] of the second semiconductor device 418 and 
[3c] a vertical conductive material [i.e. connection between 402 and 404] disposed in each metal layer [horizontally-extending portions of 408] of the second semiconductor device 418.
The motivation, at a time before the effective filing of the Instant Application, would be to have a more thorough, continuous ground shielding formed around the interconnect wiring forming the entire signal path between the active regions 312 and 322 of the first 31 and second 32 semiconductor devices, respectively, of Fukuoka, as taught in Akram.  Thus, Akram may be seen as an improvement to Fukuoka in this aspect.  (See MPEP 2143.)
This is all of the features of claim 1.

With regard to claim 6, Fukuoka further discloses,
6. The semiconductor package of claim 1, wherein the first semiconductor device 31 comprises: 
[1] a first via layer, 
[2] a first metal layer formed over the first via layer, 
[3] a second via layer formed over the first metal layer, and 
[4] a second metal layer formed over the second via layer.
See annotated version of Fig. 3 (reproduced below) for the part that read on the claim elements. 

    PNG
    media_image1.png
    502
    746
    media_image1.png
    Greyscale

(Annotated version of Fig. 3 of Fukuoka)
This is all of the features of claim 6.

Claim 9 reads,
9. The semiconductor device of claim 6, further comprising a continuous ground shielding layer formed in the second via layer so as to isolate the first and second metal layers from each other except where one or more conductive via structures couple the first and second metal layers.
As explained above, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the continuous ground shielding of Fukuoka as in Akram, i.e. to have 
a horizontal conductive material disposed in each via layer [vertically-extending parts of 408] of the second semiconductor device 418 and 
a vertical conductive material [i.e. connection between 402 and 404] disposed in each metal layer [horizontally-extending portions of 408] of the second semiconductor device 418.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the ground shielding of Akram continuously around each of the two separate signal paths formed in the wiring layers 314, 324, extending between the active device regions 312 and 322 the first 31 to the second 32 semiconductor devices through 331 shown in Fig. 3 of Fukuoka, such that said continuous ground shielding includes 
a horizontal conductive material disposed in each via layer [vertically-extending parts of 408] of the second semiconductor device 418 and 
a vertical conductive material [i.e. connection between 402 and 404] disposed in each metal layer [horizontally-extending portions of 408] of the second semiconductor device 418.
Again, the motivation, at a time before the effective filing of the Instant Application, would be to have a more thorough, continuous ground shielding formed around the interconnect wiring forming the entire signal path between the active regions 312 and 322 of the first 31 and second 32 semiconductor devices, respectively, of Fukuoka, as taught in Akram.  Thus, Akram may be seen as an improvement to Fukuoka in this aspect.  (See MPEP 2143.)
So modified, the feature of claim 9 are necessarily taught.  
This is all of the features of claim 9. 

VI. Allowable Subject Matter
Claims 2-5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
A. Claims 2-5
Claims 2 and 4 read,
2. The semiconductor package of claim 1, wherein the at least one signal path comprises a differential signal path including a first transmission path and a second transmission path.  
3. The semiconductor package of claim 2, comprising a first ground shielding layer disposed over the first transmission path and a second ground shielding layer disposed over the second transmission path.  
4. The semiconductor package of claim 1, wherein the at least one signal path comprises a quadrantal signal path including a first transmission path, a second transmission path, a third transmission path, and a fourth transmission path.  
5. The semiconductor package of claim 4, comprising a first ground shielding layer disposed over the first transmission path, a second ground shielding layer disposed over the second transmission path, a third ground shielding layer disposed over the third transmission path, and a fourth ground shielding layer disposed over the fourth transmission path.  
Claims 3 and 5 depend from claims 2 and 4, respectively, and would be allowable for including the same features by depending therefrom. 

B. Claims 7-8
Claim 7 reads, 
7. The semiconductor package of claim 6, further comprising: 
[1] an inter fan-out layer disposed between the first semiconductor device and the second semiconductor device and below the first via layer, wherein the inter fan-out layer comprises: 
[2] a semiconductor die containing an active device therein, 
[3] a second insulation layer disposed under the semiconductor die; and 
[4a] a first ground shielding structure within the semiconductor die and disposed about the active device so as to isolate the active device from radiation signals, 
[4b] wherein the first ground shielding structure extends from a top surface of the semiconductor die to a bottom surface of the semiconductor die to contact a top surface of the second insulation layer, and 
[5] wherein the ground shielded transmission path extends through the inter fan-out layer.
The closest prior art reference to the elements of claim 7 are US 2016/0315055 (“Vogt”).  Fig. 1 of Vogt will be applied to the features of claim 7 using Fig. 1 in an inverted orientation, i.e. with the solder balls facing up, just as oriented in the Instant Application’s Fig. 4.  The reason for this, is that Vogt’s “active device” 28 has the contact pads 36 oriented in the same direction as those of the active device 128 of Fig. 4 of the Instant Application.  
In addition, Vogt states, “FIG. 2A is a top view conceptual and schematic diagram illustrating and example of a lateral cross section (parallel to the x-y plane of FIG. 1) of an example interposer layer 58 that includes two IC dice 28A, 28B encircled in the x-y plane by an interposer portion 60.”  (Vogt: ¶ 45; emphasis added).  As such, the conductive pillars 22 in Fig. 1 correspond to the conductive pillars 64 in Fig. 2A.  And the electrical loops 48 in Fig. 1 correspond to the electrically conductive loops 70A-70D. 
With regard to claim 7 Vogt teaches, 
7. The semiconductor package of claim 6, further comprising: 
[1] an inter fan-out layer 14(20), 58(60) [“interposer layer 14”; ¶¶ 18-19; “interposer layer 58”; ¶ 45] disposed between the first semiconductor device 16 [¶¶ 27-29] and the second semiconductor device 12 [¶¶ 27-29] and below the first via layer 40, wherein the inter fan-out layer 14(20), 58(60) comprises: 
[2] a semiconductor die 28, 28A, 28B containing an active device [¶ 34] therein, 
[3] a second insulation layer [adhesive 50 (¶ 32) plus the insulating layer around the wiring 32, 34] disposed under the semiconductor die 28; and 
[4a] a first ground shielding structure 48, 70B, 70C …around… the semiconductor die 28, 28A, 28B and disposed about the active device so as to isolate the active device from radiation signals [¶¶ 37, 39, 55, 58], 
[4b] wherein the first ground shielding structure 48, 70B, 70C extends from a top surface of the semiconductor die 28, 28A, 28B to a bottom surface of the semiconductor die 28, 28A, 28B …, and 
[5] wherein the ground shielded transmission path  [conductive pillars 22, 64 surrounded by “electrical web” 74B and/or “loop” 70D and the connected via 32, 40 and traces 34; ¶¶ 37, 39, 55, 58]  extends through the inter fan-out layer 14(20), 58(60)  [as shown in Fig. 1 and stated in ¶ 50].  
Although Vogt may be combined with Fukuoka and/or Akram to obtain the claimed “continuous ground layer” and “ground shielded transmission path” in the wiring layers of the first 16 and second 12 semiconductor devices of Vogt that extend through the inter fan-out layer 14(20), 58(60), none of the reference teaches the feature of claim 7 requiring the claimed “first ground shield structure” to be within the semiconductor die 28, 28A, 28B, itself.
It is, however, known to include a ground shield within a semiconductor device, such as taught in any of US 2010/0078779 (“Barth”), US 2016/0111376 (“Seo”), and US 2010/0140749 (“Kuo”), it is not clear that one having ordinary skill in the art would further make the change to Vogt given that Vogt uses a ground shield formed outside of the semiconductor die 28, 28A, 28B.
As such, the prior art does not reasonably teach or suggest --in the context of the claims-- the features the claimed “first ground shield structure” to be within the semiconductor die, itself.
Claim 8 depends from claim 7 and would be allowable for including the allowable feature of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814